DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/857920 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features:
	establish a communication channel with one or more station devices (STAs);
	generate an extreme high throughput signal field (EHT-SIG) of a header, wherein the EHT-SIG field comprises information associated with resource allocations (RUs);
 	generate a frame comprising the header;

 	assign a first RU to a first station device;
 	assign a second RU to the first station device, wherein the first RU or the second RU is an aggregation of a 26-tome RU and a neighboring RU; and
 	cause to send the frame to the first station device

The disclosure of the prior-filed applications, Application Nos. 62/857920 and 62/914686 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features:
 	assign a second RU to the first station device, wherein the first RU or the second RU is an aggregation of a 26-tome RU and a neighboring RU

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 10, 11, 14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 17 recite the limitation “assign a first RU to a first station device” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “a first station device of the one or more station devices or not”.  Examiner will interpret as best understood.
Claims 1, 10, 17 recite the limitations “assign a first RU to a first station device; assign a second RU to the first station device” without claiming whether these assignments are made as part of “the frame comprising the header” which makes the claims indefinite.  It’s unclear if these assignments are made separate from the frame/header or as a part of the frame/header.  Examiner will interpret as best understood.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tome” in claims 1, 10, 17 is used by the claim to mean “tone or frequency subcarrier,” while the accepted meaning is “a large or heavy book.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2, 11, 18 recite the limitation “the one or more EHT signaling fields” in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5, 14 recite the limitation “the one or more resource allocations” in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7, 16 recite the limitation “996x2 RU” which makes the claim indefinite.  It’s unclear if Applicant intended to claim a “995-tone RU” or “1992” RU (992 x 2 = 1992).  Examiner will interpret as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, 15-18 are rejected under 35 U.S.C. 102(a) as being anticipated by Verma et al (USPN 2020/0404549) with provisional application 62/864991 filed 6/21/2019.

	Regarding claim 1, Verma discloses 
	a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: (access point (AP), FIGs. 5, 6A, comprising processing circuitry coupled to memory containing instructions and operable to [0090-0096] , provisional application [0056-0062]
	establish a communication channel with one or more station devices (STAs) (AP establishes communications with STA [0003, 0058, 0107-0115], FIGs. 7-8D, provisional application [0041]
	generate an extreme high throughput signal field (EHT-SIG) of a header, wherein the EHT-SIG field comprises information associated with resource allocations (RUs) (generate EHT-SIG field in a header (e.g. FIGs. 3A, 3B #316, 318, 368) comprising information associated with RU allocation/assignment [0068-0074, 0094], provisional application [0046-0050]
	generate a frame comprising the header (generate a frame containing the header [0079-0080, 0094], FIG. 4, provisional application [0032], provisional application [0051-0052]
	assign a first RU to a first station device; assign a second RU to the first station device, (assign one or more RUs to a specific STA [0071, 0074-0075], provisional application [0054-0055]
 	wherein the first RU or the second RU is an aggregation of a 26-tome RU and a neighboring RU (each RU contains 26 tones/frequency subcarriers, or a multiple of 26-tone depending on channel, and first and second RU can be adjacent separated by a null carrier [0087], provisional application [0054-0055]
	cause to send the frame to the first station device (frame is transmitted to STA and other STAs [0062-0064, 0070], FIGs. 1, 10A, provisional application [0032]

Claims 10, 17 are rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claims 2, 11, 18, Verma discloses EHT signaling field contains information common to all STAs and information specific to particular STAs [0068-0075], provisional application [0046-0050]

	Regarding claims 6, 15, Verma discloses first and second RUs could be separated by a null carrier [0087], provisional application [0054-0055]
 
	Regarding claims 7, 16, Verma discloses RU can be a 996 tone RU [0087]

	Regarding claim 8, Verma discloses a radio (FIG. 5 #506) for transmit and receive wirelessly [0090-0091]

	Regarding claim 9, Verma discloses antenna coupled to transmitter/receiver [0093]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Park et al (USPN 2021/0250125).

	Regarding claims 5, 14, Verma does not expressly disclose “the one or more resource allocations support 160 MHz resource allocation and 320 MHz resource allocation”
	Park discloses PPDU comprising EHT-SIG field for allocations to support 160 MHz and 320 MHz   [0013, 0029-0033, 0045]
the one or more resource allocations support 160 MHz resource allocation and 320 MHz resource allocation” as taught by Park into Verma’s system with the motivation to support multiple bandwidths including 160 MHz and 320 MHz.

Allowable Subject Matter
Claims 3, 4, 12, 13, 19, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
	Verma et al 	(USPN 2021/0111855) FIGs. 3A & 3B

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THAI NGUYEN/Primary Examiner, Art Unit 2469